Exhibit 99 FY 2arnings Release Conference Call Transcript December 17, 2008 This transcript is provided by NIKE, Inc. only for reference purposes.Information presented was current only as of the date of the conference call, and may have subsequently changed materially.NIKE, Inc. does not update or delete outdated information contained in this transcript, and disclaims any obligation to do so. PRESENTATION Operator: Greetings ladies and gentlemen, and welcome to NIKE's fiscal 2009 second quarter conference call. For those who need to reference today's Press Release you'll find it at www.nikebiz.com. Leading today's call is Pamela Catlett, Vice President, Investor Relations. Before I turn the call over to Ms. Catlett let me remind you that participants of this call will make forward-looking statements based on current expectations and those statements are subject to certain risks and uncertainties that could cause actual results to differ materially. These risks and uncertainties are detailed in the reports filed with the SEC including Forms 10-K, 8-K and 10-Q. Some forward-looking statements concern future orders that are not necessarily indicative of changes in total revenues for subsequent periods due to mix of futures and at once orders, exchange rate fluctuations, order cancellations, and discounts which may vary significantly from quarter to quarter. In addition it is important to remember a significant portion of NIKE, Inc.'s business including equipment, most of NIKE Retail, NIKE Golf, Cole Haan, Converse, Hurley, and Umbro are not included in these futures numbers. Finally, participants may discuss non-GAAP financial measures. The presentation of comparable GAAP measures and quantitive reconciliations are found at NIKE's website. This call might also include discussion of nonpublic financial and statistical information which is also publicly available on that site, www.nikebiz.com. Now I would like to turn the call over to Pamela Catlett, Vice President, Investor Relations. Pamela Catlett: Thank you and Happy Holidays everyone. Thank you for joining us today to discuss NIKE's fiscal 2009 second quarter results. As the operator indicated participants on today's call may discuss non-GAAP financial measures, a comparative presentation of reconciliations between GAAP and non-GAAP reported items can be found on our press release which was issued about an hour ago and can be found at nikebiz.com. Joining us on today's call will be NIKE, Inc.'s CEO, Mark Parker; followed by Charlie Denson, President of the NIKE brand; and finally will you hear from our Chief Financial Officer, Don Blair, who will give you an in depth review of our financial results. Following their prepared remarks we will be happy to take your questions. Now I will turn it over to NIKE, Inc.'s CEO, Mark Parker Mark Parker: Thanks, Pam, and good afternoon everybody. Happy Holidays as well. Today you are going to hear a lot from us so I'll jump right in. You'll hear that we'll be pleased with our second quarter results and you'll hear caution about the external environment and confidence in our ability to extend our leadership. What you will not hear is business as usual. Which is fine with us because NIKE has really been on the other side of business as usual since we started. It's also true that strong companies who are able to navigate and leverage tough times come out even stronger. Our performance in Q2 shows that NIKE's nature and strength are enviable and competitive advantages. We all know that no one, including NIKE is immune to macro-economic forces. I also know that Q2 proves we continue to perform even during the compressed adversity that has surfaced in our global economy over the last few months. I'll leave the discussion of how we delivered today's results to Charlie and Don. I'm going to focus on two key questions. First up, what's NIKE's outlook and how do we intend to continue to be successful? I believe that successful companies do a few things exceptionally well. They know their consumer better than anyone and they connect with them in authentic and meaningful ways. They create great products that's differentiated by its innovation, quality and craftsmanship. They create compelling retail presentations that bring energy and freshness to the consumer experience and they execute with financial discipline and an unwavering focus on creating long-term value. These qualities have been at the core of NIKE's success for over 30 years. Today only magnifies the opportunity we see in front of to us achieve our true potential. Does this mean that nothing has changed? Of course not. But we know that one of the most consistent competitive advantages we have is our relationship with consumers. In fact, I'll take that one step further and say, that ultimately it will be consumers who lead the recovery. I'm completely confident that putting the consumer first will help lead our Company and our industry to create a stronger marketplace than we've ever seen. You may say, well, that's all good but what's NIKE doing to respond to short term challenges in the marketplace? We are going to do what we do best and that's create innovative product, leverage our consumer connections, and focus on driving excellence into every corner of our business. We are interested in only one kind of growth and that's profitable growth. So we'll continue to exercise caution and discipline on all aspects of our cost structure. At the top of the list are some key influencers that we are laser focused on to leverage our strength, keep costs in line, and deliver shareholder value. Those influencers are inventory levels, gross margins, brand strength, developing our retail capability, and optimizing our SG&A. Demand creation is a big part of that SG&A. So where is that headed? Demand creation is the fuel that drives top line revenue. It helps attract more consumers, grow the markets where our businesses compete and increase our share of those markets. At the same time we have tremendous transparency into our SG&A that we are able to get proactively surgical in managing those costs. For example we are optimizing the impact of our digital marketing which is very cost-effective as well as leveraging the investments we make in our athletes and teams to enhance the way we reach and inspire consumers. Will I give you a decimal point prediction on SG&A? No, but I can tell you we are moving toward a rate I will call flat plus, which is a good way to discuss our balance between managing costs and investing in opportunity to generate profitable growth. In other words, we are very disciplined in managing costs but will never sacrifice our long-term strength and potential for short-term savings. Are we confident? Absolutely. Are we cautious? Yes. And I'll add one more word to the mix. Command. I believe we are the industry leader because we have the best leaders in the industry. And that's across all disciplines, product creation, marketing, finance, IT, supply chain, really throughout the Company. We are a team that's fully aligned and committed to managing for consistent and profitable growth in any and all conditions. I've said many times before that I wouldn't trade places with anybody in any industry and that's never been more true than it is today. I'm not talking about simply surviving tough times. In fact, it's quite the opposite. I see the current state of our industry and the world as an incredible opportunity to be a better and stronger leader, and we are seizing that opportunity. Here's Charlie for an update on the NIKE Brand. Charlie Denson: Thank you, Mark. Happy Holidays to everyone. I think Q2 shows you how important it is to have a strong and compelling brand. If you don't have superior products and a meaningful relationship with consumers, you're probably hurting right about now.
